DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims require: 
	A method, comprising:
for a secret key that is split between a client and a computer system, providing the computer system’s portion of the split secret key from the computer system to the client for the client to combine with the client’s portion of the split secret key to form the secret key;
receiving, by a computer system and from
performing, by the computer system, machine learning operations using the encrypted set of data, wherein the machine learning operations build, using homomorphic encryption operations on the set of data independent of interaction with the client, a trained model of the data having a mapping between the encrypted data and output of the trained model; and 


The combination of references such as Jain, Greatwood and Cheung do not teach the required limitations of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-5, 8, 10-13, 15-18 and 20-22 are allowed over the prior art of record.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Mauri on 3/25/2021.

The application has been amended as follows: 




for a secret key that is split between a client and a computer system, providing the computer system’s portion of the split secret key from the computer system to the client for the client to combine with the client’s portion of the split secret key to form the secret key;
receiving, by a computer system and from the client, a set of data encrypted by a homomorphic encryption transformation, wherein the set of data encrypted by the homomorphic encryption transformation bas been encrypted by the client using the secret key;
performing, by the computer system, machine learning operations using the encrypted set of data, wherein the machine learning operations build, using homomorphic encryption operations on the set of data independent of interaction with the client, a trained model of the data having a mapping between the encrypted data and output of the trained model; and 
performing, by the computer system, inferencing using the trained model of other encrypted data to determine a corresponding output.

2.	(Currently Amended) The method of claim 1, wherein the received encrypted set of data comprises a set of data and label pairs encrypted by the secret key, and the 

4.	(Currently Amended) The method of claim 1, wherein:
the method further comprises receiving from the client the other encrypted data; 
performing inferencing further comprises performing inferencing of the other encrypted data at least by accessing the trained model and predicting by using the trained model a label in an encrypted format that corresponds to the other encrypted data; and
the method further comprises sending the label toward the client for the client to decrypt the label.

5.	(Currently Amended) The method of claim 4, wherein the label in the encrypted format can be decrypted only by the client with access to the secret key used to encrypt both the set of data and the other encrypted data.


7.	(Canceled)

comprising performing re-encrypting or blinding or both re-encrypting and blinding of the trained model to create a resultant model, and 


10.	(Currently Amended) A method, comprising:
for a secret key that is split between a computer system and an other computer system, receiving by the computer system the other computer system’s portion of the split secret key;
combining by the computer system the received portion with the computer system’s portion of the split secret key to form the secret key;
encrypting, by the computer system, a set of data using a homomorphic encryption transformation that uses the secret key;
sending, by the computer system, the set of data toward the other computer system for use by the other computer system to create a model of the data having a mapping between the encrypted data and output of the model, wherein creation of the model uses machine learning operations to build the model using homomorphic encryption operations on the set of data independent of interaction by the other computer system with the computer system; 

causing, by the computer system, use of the model to infer a label in an encrypted format, the label corresponding to the encrypted other data; and
decrypting, by the computer system, the label to create a decrypted label, the decrypted label being a classification label that classifies the other data as one of multiple classes.


12.	(Currently Amended) The method of claim 10, wherein the encrypted set of data comprises a set of data and label pairs encrypted by the secret key.

14.	(Canceled)


16.	(Currently Amended) A computer system, comprising:
memory storing computer program code; 
one or more processors, the one or more processors, in response to retrieval and execution of the computer program code, causing the computer system to perform operations comprising:
for a secret key that is split between a client and the computer system, providing the computer system’s portion of the split secret key from the computer system to the client for the client to combine with the client’s portion of the split secret key to form the secret key;
receiving, by the computer system the client, a set of data encrypted by a homomorphic encryption transformation, wherein the set of data encrypted by the homomorphic encryption transformation bas been encrypted by the client using the secret key;
performing, by the computer system, machine learning operations using the encrypted set of data, wherein the machine learning operations build, using homomorphic encryption operations on the set of data independent of interaction with the client, a trained model of the data having a mapping between the encrypted data and output of the trained model; and 
performing, by the computer system, inferencing using the trained model of other encrypted data to determine a corresponding output.

17.	(Currently Amended) The computer system of claim 16, wherein the received encrypted set of data comprises a set of data and label pairs encrypted by the secret key, the machine learning operations learn a relationship between the encrypted data and label pairs that becomes part of the mapping for the trained model, and the 

18.	(Currently Amended) The computer system of claim 16, wherein:
wherein the one or more processors, in response to retrieval and execution of the computer program code, cause the computer system to perform operations comprising receiving from the client the other encrypted data; 
performing inferencing further comprises performing inferencing of the other encrypted data at least by accessing the  trained model and predicting by using the trained model a label in an encrypted format that corresponds to the other encrypted data; and
wherein the one or more processors, in response to retrieval and execution of the computer program code, cause the computer system to perform operations comprising sending the label toward the client for the client to decrypt the label.

19.	(Canceled)

20.	(Currently Amended) The computer system of claim 16, wherein: 
the one or more processors, in response to retrieval and execution of the computer program code, cause the computer system to perform trained model to create a resultant model, and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494